Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS FIRST QUARTER SALES AND EARNINGS Pennsauken, NJ, January 23, 2012 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the first quarter ended December 24, 2011. Sales increased 11% to $172.7 million from $155.6 million in last year’s first quarter. Net earnings were $5.5 million in the current quarter compared to $7.1 million last year.Earnings per diluted share were $.29 for the first quarter compared to $.38 last year. Operating income decreased 23% to $8.5 million in the current quarter from $11.0 million in the year ago quarter. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, "ICEE improved significantly from last year. Other than ICEE, our results were disappointing. Contributing factors were weak volume, inability to offset ingredient and packaging cost increases and other increases in operating costs." J & J Snack Foods Corp.’s principal products include SUPERPRETZEL, PRETZEL FILLERS and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, MAMA TISH’S, SHAPE UPS, MINUTE MAID* and BARQ’S** frozen juice bars and ices, WHOLE FRUIT sorbet and frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, TIO PEPE’S and CALIFORNIA CHURROS churros, THE FUNNEL CAKE FACTORY funnel cakes, MRS. GOODCOOKIE, CAMDEN CREEK, COUNTRY HOME and READI-BAKE cookies, PATIO burritos and HAND FULLS and HOLLY RIDGE BAKERY filled handheld products. J & J has manufacturing facilities in Pennsauken,
